—Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 29, 1988 (People v White, 137 AD2d 859), affirming a judgment of the Supreme Court, Kings County, rendered May 17, 1984.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Thompson and Sullivan, JJ., concur.